Citation Nr: 1632625	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to the Veteran's service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected type II diabetes mellitus and/or Anxiety Disorder Not Otherwise Specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A March 2010 rating decision denied service connection for hypertension.  A May 2010 rating decision denied service connection for bilateral cataracts.  Finally, a June 2011 rating decision denied service connection for neuropathy of the bilateral upper and lower extremities.

The Veteran requested a Board hearing in connection with his claims for service connection for cataracts and peripheral neuropathy.  See July 2011 VA Form 9 and November 2013 VA Form 9 respectively.  In April 2014, the Veteran withdrew his request for a hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2015).  

In August 2014, the Board remanded the Veteran's claims for further development.  After completion of that development, the RO granted service connection for cataracts and neuropathy of the bilateral lower extremities in a December 2014 rating decision, which constitutes a full grant of the benefits sought on appeal.  As such, the only issues that remain before the Board are entitlement to service connection for neuropathy of the bilateral upper extremities and hypertension.

The claim of entitlement to service connection for hypertension has been recharacterized to include the Veteran's contention that he has hypertension not only as due to exposure to herbicides and as secondary to his service-connected diabetes, see, e.g., December 2013 statement from the Veteran, but also related to his service-connected anxiety disorder.  See December 2011 VA Form 9. 

Subsequent to the RO's most recent adjudication of the Veteran's claims in the December 2014 Supplemental Statement of the Case, additional evidence was associated with the record.  Specifically, an Agent Orange (AO) Peripheral Neuropathy (PN) Review Check List was added to the Veteran's Virtual VA claims file in October 2015.  There is no indication that either the Veteran or his representative waived Agency of Original Jurisdiction (AOJ) consideration of this evidence.  However, in this case, the Veteran has not alleged, and the evidence does not show, that his peripheral neuropathy began in service or shortly thereafter.  As such, the finding in the Check List that peripheral neuropathy is not considered to be of the early-onset type is not pertinent to the appeal, and, in essence, is duplicative of evidence already of record.  Thus, the Board finds that a remand to have the AOJ initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most competent and probative evidence indicates that neuropathy of the upper extremities was not shown in service or for many years thereafter, and was not related to the Veteran's service, including as secondary to his service-connected type II diabetes mellitus and/or as due to herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to the Veteran's service-connected type II diabetes mellitus and/or as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in May and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

The Board finds compliance with its August 2014 remand instructions in that an adequate examination was provided in September 2014 in connection with the Veteran's claim for neuropathy of the upper extremities.  The examiner considered all relevant evidence of record, including the Veteran's statements, and provided a reasoned rationale for the opinions rendered.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

The Veteran contends that he has neuropathy of the upper extremities related to his service-connected diabetes.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicidal agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of such a veteran, service connection for certain disorders will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2015). 

If a veteran was exposed to herbicidal agents during service, service connection is presumed for early-onset peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Amendments to the law, effective September 6, 2013, have clarified and expanded the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy.  Early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  78 Fed. Reg. 54763-66 (Sept. 6, 2013).

Service personnel records show the Veteran served in the Republic of Vietnam during the requisite period; therefore, he is presumed to have been exposed to certain herbicidal agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Although the Veteran has not alleged that his neuropathy is related to herbicide exposure, the Board nonetheless will address service connection on such a basis herein.

Certain chronic diseases, such as organic diseases of the nervous system, which include peripheral neuropathy, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as peripheral neuropathy.  See Walker, 708 F.3d at 1338 (Fed. Cir. 2013).

That notwithstanding, even if a veteran is found not be entitled to a statutory presumption of service connection, his or her claim still must be considered on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records show no evidence of reports, diagnosis, or treatment for numbness, tingling, or peripheral neuropathy of the upper extremities.  The Veteran's September 1971 separation examination shows a normal examination of the upper extremities. 

Private treatment records show the Veteran was diagnosed with diabetes in August 2009.

At a December 2009 VA examination, the Veteran reported he was experiencing intermittent numbness in his hands.  He had a history of bilateral carpal tunnel release 15 years before, as well as right elbow surgery.  December 2009 nerve conduction studies were indicative of a moderate right carpal tunnel syndrome, but revealed no definite evidence of polyneuropathy.  The examiner diagnosed right carpal tunnel syndrome and opined that it was not related to diabetes.  The examiner explained that the nerve conduction studies revealed carpal tunnel syndrome in a single limb, and no evidence of a diffuse polyneuropathy as would be seen with diabetes.  

At a July 2010 VA examination, the Veteran reported the numbness in his hands began 20 years earlier.  The onset was described as chronic and gradual, but the numbness was getting worse.  He also reported that he had had bilateral carpal tunnel release with some, but not total, improvement in numbness.  At the time of the examination, the examiner opined that the clinical examination was not suggestive of neuropathy.  Nerve conduction studies performed in August 2010 revealed compressive neuropathies with moderate right carpal tunnel syndrome in the region of the elbow.  Based on the results of the nerve conduction studies, the examiner opined in August 2010 that the Veteran did not have a diffuse neuropathic process. 

At a June 2011 VA examination, the Veteran reported the onset of numbness and tingling of the upper extremities to be in the 1980s.  His extremities below the elbow felt like they were on fire all of the time.  The course since onset was described as intermittent with periods of remission.  In 1982, he had surgical treatment for bilateral carpal tunnel syndrome and right ulnar nerve surgery.  He continued to experience numbness and burning after the surgical treatment.  The examiner diagnosed moderate right carpal tunnel syndrome and left ulnar neuropathy, which the examiner found were not related to the Veteran's service-connected diabetes.  The examiner explained that the Veteran had prior surgical intervention for bilateral carpal tunnel syndrome and right ulnar neuropathy.  He had no known documentation for diabetic neuropathy; however, he had symptoms and surgery for ulnar neuropathy in the 1980s, but was not diagnosed with diabetes until 2009.  The examiner opined further that the numbness and tingling of the upper extremities was most likely related to the Veteran's repetitive use of his hands as a forklift driver for 12 years and "assistant operation" working in an aluminium plant 15 years.

A December 2013 report from a private electromyography and nerve conduction velocity studies of the bilateral upper and lower extremities provides as follows:

There is minimal ulnar motor slowing at the left elbow which could causes [sic] symptoms of cubital tunnel syndrome.  Bilateral ulnar sensory studies are low amplitude without evidence of entrapment on the right ([patient] has had an ulnar nerve transposition on the right).  Bilateral superficial peroneal sensory studies show significant slowing.  This is consistent with a peripheral neuropathy.

An April 2014 letter from a private physician, J.A., M.D., provides that the Veteran is a patient under his medical care, and that the Veteran "has bilateral lower extremity peripheral neuropathy due to diabetes."

A September 2014 VA examination report notes that in 1982 the Veteran was diagnosed with bilateral carpal tunnel syndrome and had surgery with bilateral release, with some, but not total improvement in symptoms.  He also had right ulnar release in 1982.  The Veteran reported chronic, burning pain in his hands and arms, along with numbness and tingling.  The examiner determined that the Veteran's upper extremity symptoms were not caused by diabetic peripheral neuropathy.  The examiner explained that the Veteran has right carpal tunnel syndrome and left ulnar neuropathy, which are mononeuropathies related to compression of the nerve and overuse.  They are not consistent with the diffuse polyneuropathy seen in diabetics, and, therefore, are less likely as not to be aggravated by the Veteran's service-connected diabetes.

Analysis

The Board finds that the most competent and probative evidence indicates that neuropathy of the upper extremities was not shown in service or for many years thereafter, and was not related to the Veteran's service, including as secondary to his service-connected diabetes or as due to herbicide exposure.  

There is no evidence of reports, diagnosis, or treatment for numbness, tingling, or peripheral neuropathy of the upper extremities during service.  The Veteran reports that he did not experience numbness and tingling in his upper extremities until the 1980s.  Thus, the medical and lay evidence does not show the Veteran developed neuropathy of the upper extremities within a year of his last exposure to herbicides or discharge from service.  Rather, the evidence of record shows that the Veteran's peripheral neuropathy manifested, at the earliest, nine years after separation from service.  As such, the Veteran's peripheral neuropathy does not meet the criteria for service connection on a presumptive basis as early-onset peripheral neuropathy due to exposure to herbicides or as a chronic disease.  

In regard to continuity of symptoms, the Board finds that the Veteran's peripheral neuropathy is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of peripheral neuropathy in service or continued peripheral neuropathy after service, service connection based on continuity of symptomatology is not warranted either.

As peripheral neuropathy was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In addition, the evidence that the Veteran's peripheral neuropathy began in the 1980s, almost 30 years before he was diagnosed with diabetes, weighs against a finding that his service-connected diabetes caused the peripheral neuropathy. 

Moreover, there is no objective medical evidence that any treating provider or VA examiner relates the Veteran's peripheral neuropathy to his service on any basis.  After the December 2013 private electromyography and nerve conduction velocity studies of the bilateral upper and lower extremities, a private physician opined in April 2014 that the Veteran had bilateral lower extremity peripheral neuropathy due to service-connected diabetes, but made no such finding with respect to the upper extremities.

The Board finds the September 2014 medical opinion of the VA examiner to be highly probative to the question at hand.  The examiner opined that the Veteran's neuropathy of the upper extremities was not the result of his military service, including as caused or aggravated by his service-connected disbetes.  The examiner's rationale was that the Veteran has right carpal tunnel syndrome and left ulnar neuropathy, which are mononeuropathies related to compression of the nerve and overuse.  They are not consistent with the diffuse polyneuropathy seen in diabetics.  The examination report is based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board notes that the examiner did not specifically address whether the Veteran's peripheral neuropathy was caused directly by exposure to herbicides.  The opinion, however, shows that the examiner determined the etiology of the neuropathy to be mechanical compression of the nerve and overuse.  Moreover, there is no evidence of record that suggests exposure to herbicides causes delayed-onset chronic peripheral neuropathy.

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, peripheral neuropathy can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his neuropathy of the upper extremities.

Without some competent persuasive evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's neuropathy of the upper extremities to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that neuropathy of the upper extremities was not shown in service or for many years thereafter, and the most probative evidence fails to link it to the Veteran's military service, including as due to his service-connected diabetes and/or exposure to herbicides during service.  Accordingly, service connection is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to the Veteran's service connected type II diabetes mellitus, is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claim for service connection for hypertension.

In August 2014, the Board remanded the claim to obtain opinions regarding whether the Veteran's hypertension was due to exposure to herbicides or was caused by, or aggravated by, the Veteran's service-connected diabetes and/or anxiety disorder.

The Veteran was afforded a VA examination in September 2014.  The examiner opined that hypertension is not one of the presumptive conditions caused by exposure to herbicides in Vietnam; therefore, the Veteran's hypertension is less likely as not due to or caused by this exposure.  

The examiner correctly noted that hypertension is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence of an association," VA has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

Given that the medical evidence suggests an association between herbicide exposure and hypertension, the September 2014 VA opinion is inadequate to the extent that the examiner did not consider whether the Veteran's hypertension was caused by exposure to herbicidal agents on a non-presumptive, direct basis.  Therefore, remand for an addendum medial opinion is necessary to obtain such an opinion.

In addition, the September 2014 VA examiner opined that the Veteran has essential hypertension, for which the risk factors are genetics, age, and dietary factors.  He did not have any renal disease to cause the hypertension, and anxiety disorder is not a risk factor for the development of hypertension.  The examiner explained that anxiety disorder can cause transient elevation in blood pressure, but this would be a normal response and not pathologic or sustained.  The examiner concluded that it is less likely as not for the hypertension to have been caused or aggravated by the Veteran's service-connected diabetes or anxiety disorder.

In May 2016, the Veteran's representative submitted an abstract of an article entitled "Are symptoms of anxiety and depression risk factors for hypertension?  Longitudinal evidence from the National Health and Nutrition Examination Survey I Epidemiologic Follow-up Study," which concludes anxiety and depression are predicative of later incidence of hypertension.  On remand, the examiner should consider this article in an addendum medical opinion regarding whether the Veteran's hypertension was caused or aggravated by the Veteran's service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA examiner who conducted the September 2014 VA examination for hypertension, if available.  If the examiner is not available, the opinion should be obtained from another appropriate examiner.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well as a copy of this REMAND.  The examiner should note in the VA examination report that this review has been accomplished.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or etiologically related to his in-service exposure to herbicidal agents.  In forming his or her opinion, the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure. The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc. 

(b) In light of the Veteran's submission of an abstract of an article entitled "Are symptoms of anxiety and depression risk factors for hypertension? Longitudinal evidence from the National Health and Nutrition Examination Survey I Epidemiologic Follow-up Study" (VBMS receipt date 05/18/2016), is there any change in the opinion that it is less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected anxiety disorder?  Please explain why. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


